BasKin, J.
The check on the bank of Montrose was not discounted by the defendant. At the time the check was forwarded to the defendant it was not acquainted with the plaintiff, and had had no transactions with him. We think it is clear from the plaintiff’s own statements that he did not expect that the amount of the check upon its reception, and before its collection, should be credited to Hans Tuft. This is evident from his letter of September 30, in which he inclosed the four checks of $500 each, and from, his letter of October 15, in which he stated, “ As you have no doubt collected these checks (the four checks before referred to) by now, I write to ask you to send me the protested draft in order that 1 may use it in proving my claim against the bank of Montrosei ’ ’ The four checks were drawn in his favor, as agent, by Richard H. Chapman, and his indorsement was the same on these checks as on the check of $2,000 on the bank of Montrose, to-wit: ‘£ For deposit in the Mount Pleasant Commercial & Savings Bank of Mount Pleasant, Utah, to the credit of Hans Tuft, Monroe, Utah.” In other words, it is clear that the check for $2,000, like the four checks, was sent to the defendant for the purpose of having the same collected through the defendant bank, and thereby to create a fund in said bank to the credit of Hans Tuft, to be drawn out by him in the execution of his agency. Upon the reception of said check the relation of creditor and debtor between the plaintiff and defendant did not arise, and has never sinc¿ existed. If the amount of said check had been collected by the defendant, Hans Tuft would have *322become the creditor of the bank, and as his agency was coupled with an interest in the fund, no one except himself would have had any authority to check against the same.
It' also appears from the evidence that the plaintiff had no direct interest in the fund, but that he acted in the matter as the agent of Chapman. He drew the check for $2,000, as agent, not against any funds of his own in the bank of Montrose, but against the funds of Chapman. The only interest which the plaintiff had in the premises was his salary and a right to a share in the profits of the business which he was conducting as the agent of Chapman.
■ In no view of the case could the loss occasioned by the failure to pay the draft of the bank of Montrose fall upon the plaintiff. The draft was not made good by plaintiff, but by the four checks of Chapman. No part of the funds involved in the premises belonged to him. In his evidence he stated : “I am conducting cattle business as agent. I receive money from Mr. Chapman to invest in cattle, and I get a salary and a per cent of the profits. I buy and sell whenever I deem advisable. Have full charge of the business. Mr. Chapman supplies me with money for it. I keep books and account to him for the money I receive. Have to show up in eithér cattle or expenditures. ’ ’
That the defendant also understood that the check was merely sent to it for the purpose before stated, is shown by the testimony of O. F. Wall, cashier of defendant’s bank. He testified that ‘ ‘ on receiving the check we entered it for collection. Mr. Tripler was not a patron of our bank. We had no acquaintance with him. We notified Mr. Tuft that we had received it and entered it for collection.” No objection was made to this by Tuft *323or the plaintiff, for such, we think, was the intention of all the parties.
Appellant’s counsel complain of the method pursued by defendant in the premises. .
As the defendant assumed the duty of collecting said check, if it failed in the proper performance of that duty it would be responsible to the party injured by reason of such failure, but not in the form of action resorted to in this case. This is an action to recover a deposit of $2,000, with interest, alleged to have been deposited in defendant’s, bank, for the use and benefit of plaintiff.
The evidence shows that no such deposit was ever made, and that the plaintiff is not the real party interested in the alleged deposit. A recovery by plaintiff would not bar an action by Chapman, the real party in interest.
It is evident that the plaintiff, at the time the draft was made good and the letters of September 30 and October 15 were written, did not consider the defendant in any way liable, but the idea of holding it was an. afterthought.
It is ordered that the judgment of the court below be affirmed, with costs.
Bartoh, C. J.. and Miner, J., concur.